Citation Nr: 1107669	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Maine General Medical Center on October 4, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2008 and December 2008 decisions of a 
Department of Veterans Affairs (VA) Medical Center that denied 
the Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Maine General Medical 
Center on October 4, 2008.  The Veteran testified before the 
Board in May 2010.


FINDINGS OF FACT

1.  Service connection is in effect for grand mal epilepsy, 
adjustment disorder with depressed mood, post-operative gastric 
resection for ulcer disease, and left ear hearing loss.

2.  The Veteran underwent treatment for acute right knee pain at 
Maine General Medical Center on October 4, 2008.

3.  VA payment or reimbursement of the costs of the care on 
October 4, 2008, was not authorized.  

4.  The medical expenses incurred on October 4, 2008, were 
incurred both as a result of medical emergency and because a VA 
or other government facility was not feasibly available.  






CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized 
medical expenses incurred on October 4, 2008, have been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2010).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54 (2010); 
Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2010).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined 
to be in need of hospital care or medical 
services for any of the reasons enumerated 
in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2010).  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2010).

If any one of the criteria is lacking, the benefit sought may not 
be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 
10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004 (2010).

The Veteran alleges that he should be reimbursed on the grounds 
that his medical condition was emergent and no VA or other 
government facility was feasibly available during his period of 
treatment.  The Veteran maintains that while attempting to get 
into his wheelchair, he felt his right knee pop and experienced 
intense pain.  He states that he had already had surgery on his 
left knee and that he was afraid he had severely injured his 
right knee.  He asserts that he suffers from grand mal epilepsy 
and that pain or stress causes him to experience seizures.  He 
contends that because he had extreme right knee pain, he thought 
that he was about to have a seizure.  The record shows that the 
nearest medical facility from the Veteran's home was located 9 
miles away while the VA medical center was about 11 miles away.  
The Veteran does not have any health insurance.  

A September 30, 2008, VA medical report shows that the Veteran 
called to be advised about his right knee pain.  He was scheduled 
for an October 9, 2008, VA appointment but was advised to use the 
emergency department prior to the October 9, 2008, appointment if 
he experienced any cyanosis, obvious deformity, extreme swelling, 
inability to bear weight, redness, or undue heat.  

In an October 4, 2008, ambulance report, the Veteran was noted to 
have complained of right knee pain that was associated with 
recent knee surgery three months previously.  The Veteran had 
been found sitting in a recliner with his leg elevated.  He 
reported that he had woken up that morning with knee pain that 
had become unbearable.  He was deemed to be non-ambulatory.  The 
Veteran was noted to have called his VA physician's office, which 
informed him that he needed to be transported to the nearest 
hospital.  The ambulance report indicated that the Veteran was 
driven to Maine General Medical Center, which was located nine 
miles from the Veteran's home.  

The October 4, 2008, medical report from Maine General Medical 
Center shows that the Veteran had chronic right knee pain which 
had increased that night when he tried to get into his wheelchair 
and felt his right knee pop.  This incident was noted to have 
occurred prior to admission in the hospital.  The Veteran's right 
knee pain was also associated with giving way and tingling and 
made worse by any movement.  The pain was getting worse, and the 
Veteran's right knee was noted to have popped again in the 
ambulance.  Examination revealed limited and painful range of 
motion in the right knee.  The Veteran could not extend his right 
knee fully or flex it past 90 degrees.  He was unable to walk and 
had pain and laxity on anterior drawer, posterior drawer, valgus 
stress, and varus stress.  Neurological examination indicated 
that sensation and motor function were intact.  An x-ray of the 
right knee was within normal limits, and no acute injury was 
seen.  The Veteran was diagnosed with acute right knee pain and 
discharged home.  

In an October 22, 2008, medical report, the Veteran's treating VA 
physician interpreted the Veteran's right knee x-rays from Maine 
General Medical Center.  The physician found that the Veteran did 
not have arthritis but that there was slight loss of inside joint 
space, which was typical in a man of his age.  However, an MRI of 
the right knee on the same day revealed a complex tear of the 
body and posterior horn of the medial meniscus, deep cartilage 
defects with subchondral edema involving the patellofemoral 
cartilage, and grade I sprain of the medial collateral ligament.  
The Veteran underwent right knee surgery in December 2008.  

A May 2010 letter from the Veteran's treating VA neurologist 
states that the Veteran has received treatment in the neurology 
department since 1999.  The neurologist explained that the 
Veteran experienced two types of seizures, one where he was 
unresponsive for a fairly long time, and the other where he had 
generalized tonic-clonic seizures.  The neurologist reported that 
the Veteran had not had any generalized tonic-clonic seizures for 
over four years but that he continued to have episodes of 
unresponsiveness, the last of which had caused him to fall out of 
a chair and bruise his knees.  The neurologist also stated that 
the Veteran's past seizures had led to falls and injuries.  

The Veteran and his wife testified before the Board at a May 2010 
hearing.  Testimony revealed that the Veteran had already had 
surgery on his left knee and that his right knee had been in a 
lot of pain.  The Veteran testified that on October 4, 2008, he 
was standing up and turned the wrong way, causing him to injure 
his right knee.  He reported that after he injured his right knee 
and was unable to get out of the chair, he called the VA to be 
admitted to the emergency room but was told that the VA was not 
admitting anyone there.  The Veteran stated that he felt that his 
condition was emergent because he had hurt his right knee, and 
pain or stress usually brought on grand mal seizures.  He 
maintained that his last seizure activity had occurred less than 
a week before and that it had caused him to fall out of his 
wheelchair onto his knees in a parking lot.  He also testified 
that he had asked the ambulance drivers to take him to the Togus 
VA medical center but was told that they did not transport people 
to the VA hospital.  He reported that Maine General Medical 
Center took an x-ray of his right knee, treated him with a knee 
brace, and released him on the same day with the stipulation that 
he go to the VA medical center the next day.  He stated that he 
went to the VA medical center shortly after his emergency room 
visit and eventually underwent reconstructive right knee surgery 
after an MRI showed extensive damage in his right knee.  

The Board finds that an emergent medical situation, as understood 
by a prudent lay person, existed when the Veteran decided to seek 
medical attention for his right knee.  Although an x-ray of the 
right knee was negative, there is significant documentation 
afterwards to conclude the Veteran's condition was believed to be 
of an emergent nature and was a serious injury.  An MRI taken by 
VA shortly after the Veteran's emergency room visit revealed that 
his right knee had sustained serious injury, including a complex 
medial meniscus tear, deep cartilage defects with subchondral 
edema involving the patellofemoral cartilage, and grade I sprain 
of the medial collateral ligament.  The evidence also shows that 
the Veteran had to undergo reconstructive right knee surgery less 
than two months after his emergency room visit.  Furthermore, 
considering the history of the Veteran's grand mal epilepsy, it 
was reasonable for him to feel that he also needed medical 
attention because his extreme right knee pain could trigger a 
seizure.  The Board finds that the probative medical evidence 
shows that at the time the Veteran decided to seek medical 
attention for his right knee, it was reasonable for the Veteran 
to believe that he needed medical attention to prevent serious 
dysfunction to his right knee as and to prevent serious 
dysfunction due to a potential seizure.  It was reasonable and 
prudent for the Veteran to feel that a delay in seeking immediate 
medical attention would have been hazardous to life or health. 

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether or not VA 
treatment was feasibly available to the Veteran at the time he 
received private treatment.  The Veteran asserts that VA 
treatment was not feasibly available because VA told him that it 
was not accepting any admissions that night and that 
additionally, the ambulance drivers would not transport him to a 
VA facility.  The evidence shows that the Veteran called VA prior 
to the ambulance's arrival but had been told to go to the nearest 
hospital because VA was not accepting any admissions.  The 
ambulance report shows that Maine General Medical Center was only 
nine miles away from the Veteran's home while the Veteran has 
testified that the VA medical center was located 11 miles away 
from his home.  Because the VA medical center was not accepting 
medical admissions, the ambulance drivers would not transport the 
Veteran to a VA facility, Maine General Medical Center was only 
located nine miles away from the Veteran's home, and resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that at the time the Veteran sought private medical treatment, a 
VA facility was not feasibly available to him.  When a VA 
facility became available, the Veteran pursued his follow-up care 
with VA.

In sum, the Board finds that the Veteran meets the criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from treatment for acute right knee pain, because the 
weight of the evidence shows that the treatment was for a non-
service-connected disability, for symptoms perceived to be so 
serious as to require immediate medical attention to avoid 
serious impairment, and because a VA facility was not reasonably 
available.  The Board finds that the Veteran meets the criteria 
for reimbursement of treatment for his acute right knee pain on 
October 4, 2008, since the ambulance drivers would not transport 
him to a VA facility, the closest VA medical facility was not 
taking admissions, and because a reasonably prudent lay person 
would feel that time was of the essence and that the condition 
was emergent.  Therefore, the Board concludes that the Veteran is 
eligible for reimbursement for treatment of acute right knee pain 
on October 4, 2008, and the benefit sought on appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses for 
medical treatment received on October 4, 2008, for acute right 
knee pain is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


